                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

     MAREDITH DRAKE,                                 §
                                                     §
                              Plaintiff              §
                                                     §             CAUSE OF ACTION:
     v.                                              §
                                                     §
     CITY OF AUSTIN and JOHN DOE,                    §                1:20-CV-956-RP
                                                     §
                              Defendants             §
                                                     §
                                                     §

                               AGREED SCHEDULING ORDER

          Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling Order is

issued by the Court:

1.        A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be filed

          on or before 05/03/21.

2.        The parties asserting claims for relief shall submit a written offer of settlement to opposing

          parties on or before 4/14/21, and each opposing party shall respond, in writing, on or

          before 05/14/21. All offers of settlement are to be private, not filed. The parties are ordered

          to retain the written offers of settlement and responses so the Court may use them in

          assessing attorney’s fees and costs at the conclusion of the trial.

3.        Each party shall complete and file the attached “Notice Concerning Reference to United

          States Magistrate Judge” on or before 05/03/21.

4.        The parties shall file all motions to amend or supplement pleadings or to join additional

          parties on or before 08/16/21.


                                                     1
5.   All parties asserting claims for relief shall file their designation of testifying experts and serve

     on all parties, but not file, the materials required by Federal Rule of Civil Procedure

     26(a)(2)(B) on or before 10/01/21. Parties resisting claims for relief shall file their

     designation of testifying experts and serve on all parties, but not file, the materials required

     by Federal Rule of Civil Procedure 26(a)(2)(B) on or before 11/01/21. All parties shall file

     all designations of rebuttal experts and serve on all parties the material required by Federal

     Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not already

     served, 15 days from the receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written report

     of the expert’s proposed testimony, or within 11 days from the completion of the expert’s

     deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before 1/3/22.

8.   All dispositive motions shall be filed on or before 2/1/22 and shall be limited to 20

     pages. Responses shall be filed and served on all other parties not later than 14 days after

     the service of the motion and shall be limited to 20 pages. Any replies shall be filed and

     served on all other parties not later than 7 days after the service of the response and shall

     be limited to 10 pages, but the Court need not wait for the reply before ruling on the

     motion.

9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial for

     each of the parties and by any unrepresented parties. The parties should consult Local Rule

     CV-16(e) regarding matters to be filed in advance of the final pretrial conference.
                                                  2
10.   This case is set for Jury             trial commencing at 9:00 a.m. on

                  May 9                                       , 20 22       .

      By filing an agreed motion, the parties may request that this Court extend any deadline set in

      this Order, with the exception of the dispositive motions deadline and the trial date. The

      Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

      make timely submissions under this Order.



      SIGNED on                         February 11                        , 20 21      .




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                3
    Respectfully submitted,
     EDWARDS LAW
     1101 East 11th Street
     Tel. 512-623-7727
     Fax. 512-623-7729


    By /s/ Jeff Edwards
    JEFF EDWARDS
    State Bar No. 24014406
    jeff@edwards-law.com
    SCOTT MEDLOCK
    State Bar No. 24044783
    scott@edwards-law.com
    MIKE SINGLEY
    State Bar No. 00794642
    mike@edwards-law.com
    DAVID JAMES
    State Bar No. 24092572
    david@edwards-law.com

    ATTORNEYS FOR PLAINTIFF

    By /s/ H. Gray Laird
    ANNE L. MORGAN,
    CITY ATTORNEY
    MEGHAN RILEY, CHIEF,
    LITIGATION
    DAVID W. MAY
    State Bar No. 24049373
    david.may@austintexas.gov
    H. GRAY LAIRD III
    State Bar No. 24087054
    gray.laird@austintexas.gov
    City of Austin
    P.O. Box 1546
    Austin, Texas 78767-1546
    Telephone (512) 974-1342
    Facsimile (512) 974-1311

    ATTORNEYS FOR DEFENDANTS




4
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
                                                  §

                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

       ___ consents to having a United States Magistrate Judge preside over the trial in this case.

       ___ declines to consent to trial before a United States Magistrate Judge.



                                                      Respectfully submitted,

                                                      __________________________________

                                                      Attorney for:

                                                      __________________________________




                                                  4
